PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/243,439
Filing Date: 22 Aug 2016
Appellant(s): Ankner, Charles, E.



__________________
Roy D. Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2020.  
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention;
the rejection of claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 under 35 U.S.C. 103 as being unpatentable over Chevalier (US 4,863,428) in view of Anderson et al. (US 2012/0022499A1), Choi (US 5,993,423), and Vasel et al. (US 2003/0047105 A1);
the rejection of claims 9 and 12 under 35 U.S.C. 103 as being unpatentable over Chevalier (US 4,863,428) in view of Anderson et al. (US 2012/0022499A1), Choi (US 5,993,423), and Vasel et al. (US 2003/0047105 A1) as applied to claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 above, and further in view of Daly et al. (US 5,356,383);
the rejection of claims 13 and 17 under 35 U.S.C. 103 as being unpatentable over Chevalier (US 4,863,428) in view of Anderson et al. (US 2012/0022499A1), Choi (US 5,993,423), and Vasel et al. (US 2003/0047105 A1) as applied to claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 above, and further in view of Wotton et al. (US 2013/0303985A1); 
the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Chevalier (US 4,863,428) in view of Anderson et al. (US 2012/0022499A1), Choi (US 5,993,423), and Vasel et al. (US 2003/0047105 A1) as applied to claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 above, and further in view of Melamud et al. (US 2007/0038181 A1);

the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Chevalier (US 4,863,428) in view of Anderson et al. (US 2012/0022499A1), Choi (US 5,993,423), and Vasel et al. (US 2003/0047105 A1) as applied to claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 above, and further in view of Olson (US 4262597); and,
the rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Chevalier (US 4,863,428) in view of Anderson et al. (US 2012/0022499A1), Choi (US 5,993,423), and Vasel et al. (US 2003/0047105 A1) as applied to claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 above, and further in view of Peart et al. (US 2002/0031480), and Breathes (Denver Westword, LLC online publication; published online July 17, 2014 and verified as early as March 8, 2015 using WaybackMachine).

(2) Response to Argument
Appellant’s citations to MPEP guidance and case law as outlined on pages 7-9 of 38 of the appeal brief filed 8/30/2020 (hereafter, “appeal brief”) are noted.  As an initial matter, Appellant’s delineation of the prosecution history (i.e., indication of Office actions as non-final or final) is not consistent with the file wrapper; please refer to the file wrapper for dates and indications of finality throughout the prosecution history in the instant application.  
Appellant’s summaries of the individual references as outlined on pages 11-27 are noted.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant argues on page 12 of the appeal brief that Chevalier’s fundamental configuration and principle of operation would have to be substantially changed in order to render obvious the instant invention.  Appellant argues on page 14 of the appeal brief that Chevalier “teaches away” from the claimed invention.  These arguments have been considered but are not persuasive in view of Chevalier’s field of endeavor as well as the particular rationales applied for combining each and every cited reference with Chevalier.  The rejected claims in the instant application are drawn to a spiraling ballistic flight projectile injection system comprising housing and injector head components, as further specified in the claims.  Chevalier is directed to an injecting projectile dart (see title and abstract, in particular), a system which is considered to serve the same objective of providing injection of a formulation into a human being or animal recipient via a product or system as claimed.  Particular features taught in Chevalier are considered alternate embodiments or design choices and are not considered to disparage alternative injection devices.
Chevalier’s deficiencies and motivations for combining Chevalier with secondary references have been addressed in the record along with explicit claim mapping, and these rationales are maintained herein.  These positions will be summarized below with regard to each reference.
As to the Anderson reference, Appellant argues that modifying Chevalier with Anderson would render both teachings inoperable.  In reply, it is maintained that Anderson teaches the design feature which allows for spiraling ballistic flight projection rather than an ordinary dart projection and that prima facie obvious to one of ordinary skill in the art to incorporate the spiraling ballistic feature and curved hypodermic needle features of Anderson’s system into Chevalier’s injection system, and that one would have been motivated to do so to facilitate smooth and reliable delivery of a liquid to a target based on Anderson’s disclosure of detailed features successfully utilizing a hypodermic needle for this purpose.
As to the Choi reference, Appellant argues that Choi’s teaching combined with Chevalier and Anderson would render inoperable the resulting device.  In reply, it is maintained that Choi teaches injection projection dart devices and further specifies design elements in the same field of endeavor as Chevalier and Anderson.  Specifically, Choi teaches a syringe device and injection needle unit where the device configuration is explicitly state to include separable rotating shaft for the purpose of providing drive force.  It is maintained that it would have been obvious to combine the piston and rotation features of Choi with the drug chamber and drug syringe cartridge components of Chevalier and Anderson respectively, and that one would have been motivated to do so to facilitate minimized exposure of undesired moisture and water to the contents of the syringe as taught by Choi (see Choi column 6, liens 56-66 and disclosure in general).
As to the Vasel reference, Appellant argues that there would have been no reason to modify Chevalier/Anderson/Choi with Vasel because doing so would result in an inoperable device.  It is maintained that Vasel teaches not only an injection system but an injection system which may be deployed as a projectile and/or in a situation where the administrator is relatively physically removed from the recipient when compared with the administration of a standard syringe or shot dosage device.  Vasel’s formulation delivery system further provides the advantage of giving a dosage upon impact to a target when administered from a distance, where Vasel further specifies an acceptable range of 0 to 25 feet.

As to the Wotton reference, Appellant characterizes Wotton as directed to auto-injectors and argues that Wotton does not teach what is instantly claimed and further argues that Wotton “teaches away” from the claimed invention and that there is no reason to combine Wotton with the aforementioned references.  Appellant concludes that a combination further relying on Wotton would result in an inoperable device.  In reply, it is clarified that Wotton teaches an injection device comprising a housing, chamber, and needle components as well as a spring and syringe systems, and further teaches benefits of components including the spring and syringe benefits. It is maintained that it would have been obvious to incorporate a syringe component as taught by Wotton in the injection products of Chevalier and Anderson, and that one would have been motivated to do so to facilitate smooth and desired delivery of a medicament to a subject via an injection needle as taught by Wotton.
As to the Melamud reference, Appellant argues that Melamud “teaches away” as Melamud teaches straight needles and a system that does not include all instantly claimed components.  Appellant argues that a device resulting from a combination of the aforementioned references would be inoperable for any use or purpose.  In reply, Melamud provides a rationale for combining multiple needles into a 
As to the Marshall reference, Appellant argues that Marshall’s “escapement” component does not function as a hub or clutch as instantly claimed and that Marshall includes an escapement for controlling the speed and amount of formulation being injected into a recipient.  Appellant concludes that Marshall “teaches away” from the claimed invention and would “render inoperable” a device resulting from the combination of cited references.  Appellant further argues that there is no motivation for combining the cited references.  In reply, it is maintained that Marshall teaches an escapement that appears to function the same or substantially the same as a clutch component which is claimed, and Appellant’s arguments appear to not take into account Marshall’s teaching which provides an injector device with an escapement for essentially stopping release of a plunger which ejects drug formulations from a cartridge.  It is maintained that one would have been motivated to add this feature taught by Marshall to the injector devices of the aforementioned references in order to achieve good control over the amount of product released, for instance, with regard to dosage.
As to the Olson reference, Appellant argues that one would not have been motivated to combine the cited references and arrive at the claimed invention.  In reply, it is maintained that Olson teaches an airfoil projectile structure which one would have been motivated to utilize to deliver a payload of material by a hypodermic needle in particular, as taught by Olson.
As to the Peart reference, Appellant argues that one would not have arrived at the claimed invention based on the combination of references.  In reply, the relevance of Peart is maintained since Peart teaches a particular formulation component, THC, a cannabinoid, to be desirably be delivered by injection, where the aforementioned references are directed to injection devices.  Moreover, Breathes has been supplied for providing a recommended THC dosage along with the teaching of Peart which taches benefits of THC, further for the reasons of record.
For these reasons, Appellant’s arguments that there is insufficient motivation for combining the cited references, that particular references “teach away” from the claimed invention, and that products 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617  
                                                                                                                                                                                                      /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.